Citation Nr: 1205239	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  02-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to June 16, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1978 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2000 and October 2002 by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2003, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the issue of entitlement to a TDIU in December 2003.  

In February 2007, the Board, among other things, remanded the issues of entitlement to service connection for tinea versicolor and sleep apnea, entitlement to a rating in excess of 60 percent for GERD, and entitlement to a TDIU for additional development.  These issues were remanded by the Board again in September 2008.  

In an October 2009 decision the Board granted entitlement to service connection for sleep apnea and remanded the issues of entitlement to service connection for tinea versicolor, entitlement to a rating in excess of 60 percent for GERD, and entitlement to a TDIU for additional development.  A subsequent March 2011 rating decision assigned a noncompensable rating effective from March 22, 2002, for service-connected sleep apnea and a 50 percent rating from September 10, 2009.  A June 2011 rating decision granted a TDIU from June 16, 2003.  Entitlement to service connection for tinea versicolor was granted effective from March 22, 2002, in a July 2011 rating decision.  

Although in correspondence dated in April 2009 the Veteran asserted that he had a sleep disorder other than sleep apnea as a result of service, the Board's October 2009 decision as to the sleep disorder issue developed for review was not appealed.  The Board also notes that the Veteran's service representative included the issue of entitlement to service connection for dermatophytosis as an issue on appeal in a September 2011 brief, but provided no additional information as to the basis for the inclusion of any additional skin disability claim.  The Board finds that as the service connection issues for a sleep disorder and tinea versicolor have been fully resolved the issues listed on the title page of this decision are the only matters remaining for appellate review.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involves multiple complex medical issues and is more appropriately addressed, and has been developed and adjudicated, as a separate issue.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

The Veteran's service representative also raised the issues of entitlement to service connection for traumatic brain injury (TBI) and for reopening a claim for entitlement to service connection for sarcoidosis in a September 2011 brief.  It was also asserted, in essence, that the Veteran's July 21, 2000, correspondence should have been construed as a service connection claim for TBI and that he had been unemployable since then.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the service connection issues are inextricably intertwined with the TDIU issue on appeal.  Therefore, the Veteran's TDIU claim must be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issue addressed in this decision has been obtained.  

2.  The Veteran's service-connected GERD is manifested by no more than symptom combinations productive of severe impairment of health; there is no evidence of a marked interference with employment as a result of this disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for GERD are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in July 2002 and March 2007.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice was provided in this case.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in correspondence dated in November 2009.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, Social Security Administration (SSA) records, private treatment records, and the Veteran's statements and testimony in support of his claim.  Although the report of an esophagogastroduodenoscopy study which was identified by the Veteran at his VA examination in November 2008 is not of record, the Board notes that the Veteran is receiving compensation at the highest schedular rate for symptoms of GERD including those productive of a serious impairment of health.  Therefore, the Board finds that further attempts to obtain additional evidence as to this issue would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Although the Veteran's claims folder was not available for the VA examiner's review in November 2008, the examiner conducted a physical examination and found his GERD did not impair his ability to work.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with this claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon award of service connection, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

GERD is not among the listed conditions in VA's Schedule for Rating Disabilities.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  According to the policy in the schedule, when a disability is not specifically listed, the diagnostic code (DC) will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27 (2011). 

The RO has rated the Veteran's GERD under DC 7399-7346, as analogous to hiatal hernia.  38 C.F.R. § 4.114 (2011).  As the Board will discuss in greater detail below, the Board can find no other more appropriate code to use in rating this disability. 

Weight loss is a consideration in evaluating digestive system disorders.  VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2011). 

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2011).  

7346
Hernia hiatal:
Rating

Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health
60

Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health
30

With two or more of the symptoms for the 30 percent evaluation of less severity
10
38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

In this case, the record shows that in correspondence received on May 14, 2002, the Veteran requested entitlement to service connection for stomach problems secondary to medication taken for a service-connected disability.  Upon VA examination in August 2002 he reported a 20 year history of daily burning to the stomach and throat.  He stated he used rabeprazole and ranitidine with some relief, but that he experienced vomiting once or twice per week with blood in vomitus once per week and melena three times per month.  He reported bloating after meals and recurrent epigastric pain.  The examiner noted the Veteran appeared to be in no acute distress and that his weight at 166 pounds (lbs) had remained stable for several years.  The diagnoses included GERD.  The examiner found that it was more likely than not that the Veteran's stomach disorder was due to medications taken for service-connected arthritis.  

An October 2002 rating decision, among other things, established service connection for GERD.  A 60 percent rating was assigned under Diagnostic Code 7346 effective from March 22, 2002.

VA treatment records dated in May 2003 noted the Veteran's GERD was not well controlled.  Subsequent records show continued complaint and treatment for GERD and include varying reports indicating that the disorder was well-controlled and not well-controlled with medication.  Records show he received dental treatment for tooth decay associated with his GERD.  A November 2007 barium esophagram study revealed a small sliding type hiatal hernia with moderate spontaneous gastroesophageal reflux.  An April 2008 report noted a gastrointestinal consultation was undertaken after testing revealed occult positive stools.  It was noted that esophagogastroduodenoscopy (EGD) and colonoscopy studies had been previously recommended, but were not performed due to the Veteran's lack of follow up.  The Veteran reported continued symptoms of GERD including brash, indigestion, and occasional dysphagia.  He denied weight loss, odynophagia, and changes in stool pattern.  The examiner again recommended EGD and colonoscopy studies be performed.  

On VA examination in November 2008 the Veteran complained of continued GERD symptoms with regular medication use, including omeprazole, and breakthrough acid reflux including daily burning, belching, indigestion, and a bitter taste in the mouth.  It was noted that there was no history of ulcer, blood in stool, or blood in vomitus.  The examiner noted that the claims file was not available for review, but that the Veteran reported that he had undergone an EGD.  Physical examination revealed the Veteran was well-developed, well-nourished, and in no apparent distress.  His weight was 170 lbs.  The diagnoses included GERD.  It was noted the disorder did not limit the Veteran's ability to work.  

As noted above, the Veteran's GERD is assigned the maximum rating available under Diagnostic Code 7346.  The Board has considered whether there are other Diagnostic Codes which provide for a higher rating that would apply in this case.  In this regard, under Diagnostic Code 7306 (marginal (gastrojejunal) ulcer), a maximum 100 percent schedular rating is assigned for ulcer disease which is pronounced, with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or a hematemesis, and weight loss, so as to render the individual totally incapacitated.  38 C.F.R. § 4.114 (2011).

While the Board has considered the application of Diagnostic Code 7306, the Board finds that the Veteran is more appropriately rated under Diagnostic Code 7346.  Diagnostic Codes 7304 to 7307 focus on symptoms such as hematemesis, melena, weight loss, and hemorrhaging, some of which the Veteran does not have.   Symptoms of vomiting, pain, and impairment of health, which the above codes rate are also considered under Diagnostic Code 7346.  In addition, Diagnostic Code 7346 rates symptoms such as pyrosis, dysphagia, and regurgitation, which none of the other diagnostic codes contemplate.  A review of the Veteran's complaints shows that he appears to complain more of heartburn and regurgitation than any other GERD symptoms.  These symptoms also appear to be some of the most frequently experienced and longest standing.  As such, the Board finds that Diagnostic Code 7346 is most analogous not only to the functions affected by the Veteran's disability, but also the anatomical localization and symptomatology, and most closely reflects the predominant disability picture.  More importantly, the more competent and credible evidence does not show that the Veteran's GERD is totally incapacitating, a requirement for a 100 percent schedular rating under Diagnostic Code 7306.  Accordingly, the Board finds that a rating under another diagnostic code is not appropriate at this time.

Further, the Board is aware of the Veteran's complaints as to the effects of his service-connected GERD has had on his activities of work and daily living.  However, in the Board's opinion, all aspects of the Veteran's GERD impairment are more than adequately encompassed in the assigned 60 percent schedular rating.  Notably, the criteria of DC 7346 adequately address all of the symptomatology reported by the Veteran. 

Based upon the evidence of record, the Board finds the Veteran's service-connected GERD is manifested by no more than symptom combinations productive of severe impairment of health.  The Veteran has asserted that a rating higher than 60 percent was warranted for his service-connected GERD, but has identified no specific basis for a higher rating.  The evidence demonstrates that he experiences symptoms associated with GERD including burning, belching, indigestion, and a bitter taste in the mouth which are most appropriately rated under Diagnostic Code 7346.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  In the absence of manifest symptomatology warranting a higher or separate schedular rating, the Board finds that entitlement to an initial rating in excess of 60 percent for GERD must be denied.

In reaching the above conclusions, the Board acknowledges the Veteran's own statements as to his symptoms, and that he is competent to report such symptoms.  However, when weighing his subjective complaints against the clinical findings taken during thorough examinations, the latter are found to have greater probative weight here.  Accordingly, the request for an increase is denied.

Finally, the Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds the overall evidence of record in this case demonstrates the schedular evaluation is adequate for the service-connected disability at issue.  The rating criteria considered adequately describes the impairment the Veteran experiences as a result of his service-connected disability.  There is no competent and credible evidence of a marked interference with employment as a result of this disability.  In fact, VA and SSA records indicate the Veteran is unemployable because of other service and nonservice-connected disabilities.  The November 2008 VA examiner specifically found the Veteran's GERD did not limit his ability to work.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim for an increased rating.


ORDER

Entitlement to an initial rating in excess of 60 percent for GERD is denied.


REMAND

A review of the record reveals that pertinent issues have recently been raised by the Veteran's representative following the most recent Board remand, but have not been developed or adjudicated by the AOJ.  See September 2011 Written Brief Presentation.  VA must consider all issues reasonably inferred from the evidence of record.  See Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992); aff'd in relevant part, Douglas v. Derwinski, 2 Vet. App. 435 (1992) (en banc).  An issue that is so inextricably intertwined with the issue on appeal for reasons of judicial economy must be addressed prior to appellate review.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc); vacated and remanded on other grounds --- S.CT. --- (Oct. 3, 2011).  The Board finds that the issues of entitlement to service connection for TBI and for reopening a claim for entitlement to service connection for sarcoidosis should be adjudicated prior to appellate review of the TDIU issue on appeal.  Therefore, additional development is required.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must develop and adjudicate the issues of entitlement to service connection for TBI and whether the previously denied claim for entitlement to service connection for sarcoidosis may be reopened.  The Veteran and his service representative should be notified of any determination adverse to his claims and advised of the procedural and appellate rights as they pertain to that decision.  All efforts to develop and adjudicate the claims must be documented in the claims file.  

2.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


